CONCURRING AND DISSENTING OPINION BY
MR. JUSTICE Roberts:
I join in that portion of the majority’s opinion and holding that: “The Board further erred in the importance which it attached to the so-called ‘tenure’ of these two women, amounting, in the words of the Board, to a ‘vested interest’ in employment by Ronnie’s Bar. The Board reasoned that by virtue of long employment with Ronnie’s Bar these two women had built up a following among the customers of Ronnie’s Bar which resulted in their receipt of more generous tips than they would receive in another restaurant where, they had worked but a comparatively short period of time. The difficulty with the Board’s conclusion is that it finds no support on this record; there is not a scintilla of evidence as to the amount of tips received in Ronnie’s Bar as compared with the amount of tips received in the new restaurant. ...
“In our view, the Board erred in two respects: first, in the emphasis which the Board placed on the expressed intént of these two women to return to work at Ronnie’s Bar and, second,., in the Board’s conclusions that, because of-the differential in tips received, the new employment was not the equivalent of the old *474employment. The court below was, therefore, correct in-overruling the Board” (Emphasis supplied.)
With this-sound conclusion, I am fully in accord. I am unable, therefore, to concur with the majority’s failure to affirm the court below which did reverse the Board. I disagree with the majority’s decision to remand this matter for the purpose of exploring whether the tips were more generous in the new or old place of employment. Remanding this case “to the Board for the production of [such] testimony, if any there be”, is, in my view, uncalled for and unnecessary. This venture into a search for such theoretical evidence is an unwarranted basis for further delay and expense, particularly since no party in interest offered to produce any such evidence or requested further hearing.
I dissent and would affirm the court below.